DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-6 are objected to because of the following informalities:
Claim 3 recites “the second and third semiconductor layers” which should be replaced with “the second semiconductor layer and the third semiconductor layer” for the consistency of clam language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 11-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (claims 11 and 12) recites limitation “the openings” (line 2).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the openings” relates back to “a plurality of openings” (line 12 of claim 1) or to set forth additional openings.
Claim 15 (claim 18) recites limitation “the openings” (line 3).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the openings” relates back to “a plurality of openings” (line 12 of claim 1) or to set forth additional openings.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0091139 to Iwamizu et al. (hereinafter Iwamizu) in view of Kodama et al. (US 2021/0298812, hereinafter Kodama).
With respect to Claim 1, Iwamizu discloses a semiconductor device (Iwamizu, Figs. 2-5, 9, 16-17, 21, 23, ¶0001, ¶0041-¶0050, ¶0055-¶0084, ¶0088-¶0090, ¶0098-¶0110), comprising:
       a semiconductor layer (1/2) (Iwamizu, Figs. 3-4, ¶0056-¶0059);
       a first electrode (11) (Iwamizu, Figs. 3-4, ¶0074) on a first surface (1b) of the semiconductor layer (1/2);
      a plurality of second electrodes (DE and SE) (Iwamizu, Figs. 3-4, ¶0056, ¶0059, ¶0073) on a second surface (2a) of the semiconductor layer (1/2);
      a control electrode (6) (Iwamizu, Figs. 3-4, ¶0066) between the first electrode (11) and each of the plurality of second electrodes (DE and SE) and electrically insulated (e.g., with gate insulating layer 5 and an insulating film 14 and interlayer insulating film 9) (Iwamizu, Figs. 3-4, ¶0066, ¶0071) from the semiconductor layer (1/2) and each of the plurality of second electrodes (DE and SE);
       a protective layer (60) (Iwamizu, Figs. 3-4, 21, 23, ¶0063, ¶0071, ¶0109) partially covering the second surface (2a) of the semiconductor layer (1/2) and having a plurality of openings through which the respective second electrodes (SE and DE) are at least partially exposed (e.g., the drain electrode pad DEP and the source electrode pad SEP are exposed by the opening portions of the protecting layer 60), each of the plurality of openings having rounded corners (e.g., the corners of the rectangular shape of the DEP and SEP are rounded) (Iwamizu, Figs. 3-4, 9, ¶0063, ¶0088);  and
       a sensor element (TD) (Iwamizu, Figs. 2, 16-17, ¶0041, ¶0050, ¶0098-¶0101) above the second surface (2a) of the semiconductor layer (1/2) and covered (Iwamizu, Figs. 2, 16-17, ¶0098) by a first part of the protective layer (e.g., the protective layer 60 covers front surface and includes opening portions for the drain electrode pad DEP, the source electrode pad SEP, the gate pad G2, the cathode pad K, the anode pad A, the current detecting electrode pad Cs, and the potential detecting electrode pad Ss) surrounded by the openings (e.g., openings for the DEP and SEP) (Iwamizu, Figs. 2, 23, ¶0109).
Further, Iwamizu does not specifically disclose a resin layer. However, Kodama teaches forming a protective film (21) (Kodama, Figs. 1-3, ¶0017, ¶0047-¶0050) comprised of polyimide (e.g., a resin material) having a plurality of openings (21a/21b) exposing the active region (41) and the edge termination region (42) for mitigating the electric field.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu by forming a passivation protective film comprised of polyimide and including a plurality of openings as taught by Kodama to have a resin layer in order to protect regions that are free of the electrode pads, and to provide improved semiconductor device capable of mitigating the electric field (Kodama, ¶0017, ¶0047-¶0050).
Regarding Claim 2, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses the semiconductor device, wherein the sensor element (TD) is located above a center (e.g., a region between DEP and SEP is interpreted as a center, as shown in Fig. 2) (Iwamizu, Figs. 2, 16-17, ¶0041, ¶0050, ¶0098-¶0101) of the second surface (2a) of the semiconductor layer (1/2).
Regarding Claim 3, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses the semiconductor device, wherein the semiconductor layer (1/2) includes: a first conductivity type first semiconductor layer (e.g., n-type semiconductor layer 21/22) (Iwamizu, Figs. 3-4, ¶0059, ¶0066) extending between the first electrode (11) and the plurality of second electrodes (SE/DE), a second conductivity type second semiconductor layer (e.g., p-type semiconductor layer 31/7) (Iwamizu, Figs. 3-4, ¶0059, ¶0066, ¶0072) between the first semiconductor layer (21/22) and each of the plurality of second electrodes (SE/DE), and a first conductivity type third semiconductor layer (e.g., n-type region 8) provided between the second semiconductor layer (31/7) and each of the plurality of second electrodes (SE/DE), and each of the second electrodes (SE/DE) (Iwamizu, Figs. 3-4, ¶0072) is electrically connected to the second (31/7) and third (8) semiconductor layers.
Regarding Claim 4, Iwamizu in view of Kodama discloses the semiconductor device according to claim 3. Further, Iwamizu discloses the semiconductor device, wherein the first conductivity type (Iwamizu, Figs. 3-4, ¶0059, ¶0066, ¶0072) is n-type, and the second conductivity type is p-type.
Regarding Claim 5, Iwamizu in view of Kodama discloses the semiconductor device according to claim 3. Further, Iwamizu discloses the semiconductor device, wherein the sensor element (TD) includes a first conductivity type semiconductor layer (e.g., n-type semiconductor layer 42) (Iwamizu, Figs. 2, 16-17, ¶0098) and a second conductivity type semiconductor layer (e.g., p-type semiconductor layer 41).
Regarding Claim 6, Iwamizu in view of Kodama discloses the semiconductor device according to claim 5. Further, Iwamizu discloses the semiconductor device, wherein the sensor element (TD) is a pn-junction-type diode temperature sensor (Iwamizu, Figs. 2, 16-17, ¶0098).
Regarding Claim 7, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses the semiconductor device, wherein the openings of the resin layer (60) (Iwamizu, Figs. 2, 16, 21, 23, ¶0063, ¶0098, ¶0109) include first (e.g., cathode electrode pad K exposed in the opening portion), second (e.g., source electrode pad SEP exposed in the opening portion), and third openings (e.g., drain electrode pad DEP exposed in the opening portion), and the first part of the resin layer (60) covering the sensor element (TD) is surrounded, collectively, by one side of the first opening (e.g., cathode pad opening), one rounded corner of the second opening (e.g., SEP pad opening), and one rounded corner of the third opening (e.g., DEP pad opening).
Regarding Claim 11, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu does not specifically disclose that a length of a shorter side of each of the openings is 600 micrometers or more. However, Kodama teaches forming a protective film (21/22) (Kodama, Figs. 1-3, ¶0017, ¶0047-¶0050) comprised of polyimide (e.g., a resin material) having a plurality of openings (21a/21b and 22a/22b) exposing the active region (41) and the edge termination region (42) for mitigating the electric field. The opening (21a/22a) has a length corresponding to a width x2 (Kodama, Figs. 1-3, ¶0046) of a shorter side of the diode region (FWD 32) which is about 600 micrometers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama by forming a passivation protective film comprised of polyimide and including a plurality of openings having a specific width as taught by Kodama to have a length of a shorter side of each of the openings that is 600 micrometers or more in order to provide improved semiconductor device capable of mitigating the electric field (Kodama, ¶0017, ¶0046-¶0050).
Regarding Claim 12, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses that each of the openings (e.g., the corners of the rectangular shape of the DEP and SEP are rounded) (Iwamizu, Figs. 3-4, 9, ¶0063, ¶0088) has a rounded rectangle shape.
Regarding Claim 13, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses the semiconductor device, further comprising: a plurality of contact pads (e.g., the cathode pad K and the anode pad A) each electrically connected to the sensor element (TD) (Iwamizu, Figs. 2, 16-17, 21, ¶0064, ¶0099, ¶0109), wherein the resin layer (60) has additional openings through which the respective contact pads (e.g., the cathode pad K and the anode pad A) are at least partially exposed.
Regarding Claim 14, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses the semiconductor device, further comprising: a plurality of contact pads (e.g., the cathode pad K and the anode pad A) (Iwamizu, Figs. 2, 16-17, 21, ¶0064, ¶0099, ¶0109) each electrically connected to the sensor element (TD), wherein the resin layer (60) has an additional opening (e.g., for the cathode pad K and the anode pad A) through which each of the contact pads is at least partially exposed.
Note that articles “a” or “an” means “one or more,” when the claim uses an open ended transition phrase.
Regarding Claim 18, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses the semiconductor device, wherein the openings of the resin layer (60) include at least two openings (e.g., for the drain electrode pad DEP and the source electrode pad SEP) (Iwamizu, Figs. 2, 16, 21, 23, ¶0063, ¶0098, ¶0109) that are adjacent to one another in a first direction (e.g., Y direction, Fig. 2) parallel to the first and second surfaces, and the first part (e.g., portion of the protective layer 60 covering the sensor TD) is located between said at least two openings.
Regarding Claim 19, Iwamizu in view of Kodama discloses the semiconductor device according to claim 18. Further, Iwamizu discloses the semiconductor device, wherein an electrode (e.g., 43) of the sensor element (TD) (Iwamizu, Figs. 2, 16-17, ¶0063, ¶0098, ¶0109) extends along a second direction (e.g., X direction, Fig. 16) crossing the first direction (Y) above the second surface (2a) of the semiconductor layer (1/2).
Regarding Claim 20, Iwamizu in view of Kodama discloses the semiconductor device according to claim 18. Further, Iwamizu discloses the semiconductor device, wherein an electrode (e.g., 43, including a portion connected to the anode and cathode lines, on the right side in Fig. 16) of the sensor element (TD) (Iwamizu, Figs. 2, 16-17, ¶0063, ¶0098, ¶0109) extends along the first direction (Y) above the second surface (2a) of the semiconductor layer (1/2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0091139 to Iwamizu in view of Kodama (US 2021/0298812) as applied to claim 7, and further in view of Ueda et al. (US 2015/0357405, hereinafter Ueda).
Regarding Claim 8, Iwamizu in view of Kodama discloses the semiconductor device according to claim 7. Further, Iwamizu does not specifically disclose that said one rounded corner of each of the second and third openings has a greater curvature radius than the other rounded corners of the second and third openings. However, Ueda teaches that the corners of the semiconductor element region (17) (Ueda, Figs. 1A-1B, ¶0010-¶0011, ¶0043, ¶0047, ¶0051) are rounded into the shape of an arc to suppress the electric field concentration at the corners, and that the electric field is highest at the corner region nearest to the semiconductor region.  The semiconductor element region (17) of Ueda comprises the source electrode (11) exposed by the opening of the insulating layer (14) (Ueda, Figs. 1A-1B, ¶0050-¶0051) and having a ring-shape with rounded corners.
Further, the corner of the source pad opening (SEP) in the protective layer (60) of Iwamizu is nearest to the sensor element (TD) than the corner of the drain pad opening (DEP). Thus, a person of ordinary skill in the art would recognize that the electric field concentration at the corner of the source pad opening nearest to the sensor element would be greater than that at the corner of the drain pad opening (DEP) which is farther from the sensor element (TD). Therefore, forming openings in the passivation protective film nearest to the semiconductor region with the corner having a greater curvature radius would effectively suppress the electric field concentration at this nearest corner.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama by forming openings in the passivation protective film having rounded corners as taught by Ueda, wherein the corner of the opening nearest to the semiconductor region has a greater curvature radius than the other rounded corners to have the semiconductor device, wherein said one rounded corner of each of the second and third openings has a greater curvature radius than the other rounded corners of the second and third openings in order to effectively suppress the electric field concentration at the corners, and thus to obtain a reliable semiconductor device (Ueda, ¶0010-¶0011, ¶0043, ¶0047, ¶0051).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0091139 to Iwamizu in view of Kodama (US 2021/0298812) as applied to claim 7, and further in view of Naito (US 2017/0236908).
Regarding Claim 9, Iwamizu in view of Kodama discloses the semiconductor device according to claim 7. Further, Iwamizu does not specifically disclose that the first opening has a greater area than the second and third openings. However, Naito teaches a semiconductor device (Naito, Fig. 8, ¶0059-¶0069, ¶0106-¶0109) comprising a temperature sensor (90) surrounded by a plurality of transistor sections (70) and diode sections (80) having an area that is changed depending on required properties of the semiconductor device. The temperature sensor (90) (Naito, Fig. 8, ¶0068, ¶0109) is provided in the vicinity of the center of the active region inside the transistor section (70) to measure a temperature in a region which is more likely subject to a high temperature, and the semiconductor device is controlled to be driven based on the temperature detected by the temperature sensor (90).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama by forming a temperature sensor surrounded by a plurality of transistor sections and diode sections each having a predetermined area ratio as taught by Naito, wherein the first to third opening correspond to the plurality of transistor sections to have the semiconductor device, wherein the first opening has a greater area than the second and third openings in order to provide a reliable semiconductor device with controlled operation (Naito, ¶0005, ¶0009, ¶0068, ¶0106, ¶0109).
Claims 8, 10, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0091139 to Iwamizu in view of Kodama (US 2021/0298812) as applied to claim 7 (claim 1), and further in view of Nakata et al. (US 2022/0059688, hereinafter Nakata).
Regarding Claim 8, Iwamizu in view of Kodama discloses the semiconductor device according to claim 7. Further, Iwamizu does not specifically disclose that said one rounded corner of each of the second and third openings has a greater curvature radius than the other rounded corners of the second and third openings. However, Nakata teaches a semiconductor device (Nakata, Figs. 1, 5, 6, ¶0008, ¶0036-¶0042, ¶0046-¶0047, ¶0053-¶0055) comprising a temperature sensor (40) covered with insulation protective film (60) that is disposed at the center of the substrate to protect the device from abnormal condition.  The protective layer (60) of Nakata has an inner rounded edge (B2) (Nakata, Figs.  5-6, ¶0046-¶0047) on the source electrode (21) to expose the source electrode (21) and an outer rounded edge (outward the outer edge B1 of the insulating layer 52), wherein the inner rounded edge (B2) has a greater curvature radius than the outer rounded edge of the insulation protective film (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama by forming a temperature sensor surrounded by a plurality of corner regions as taught by Nakata, wherein each inner corner region closer to the temperature sensor has a greater curvature radius than the outer corner region to have the semiconductor device, wherein said one rounded corner of each of the second and third openings has a greater curvature radius than the other rounded corners of the second and third openings in order to provide a reliable semiconductor device protected from abnormal condition wherein the stress applied to the sealing member and the breakage of the sealing member are suppressed (Nakata, ¶0008, ¶0042, ¶0046, ¶0047, ¶0053-¶0055).
Regarding Claim 10, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu does not specifically disclose that a curvature radius of each of the rounded corners of the plurality of openings is 300 micrometers or more. However, Nakata teaches a semiconductor device (Nakata, Figs. 1, 5, 6, ¶0008, ¶0036-¶0042, ¶0046-¶0047, ¶0053-¶0055) comprising a temperature sensor (40) covered with insulation protective film (60) that is disposed at the center of the substrate to protect the device from abnormal condition.  The protective layer (60) of Nakata has an inner rounded edge (B2) (Nakata, Figs.  5-6, ¶0046-¶0047) on the source electrode (21) to expose the source electrode (21) and an outer rounded edge (outward the outer edge B1 of the insulating layer 52), wherein the inner rounded edge (B2) has a greater curvature radius than the outer rounded edge of the insulation protective film (60). The curvature radius of the inner edge of the protective layer (60) (Nakata, Figs.  5-6, ¶0047) of Nakata is between 100 m and 2000 m. The claimed range overlaps the range of Nakata.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama by forming a temperature sensor surrounded by a plurality of corner regions as taught by Nakata, wherein each inner corner region closer to the temperature sensor has a curvature radius to have the semiconductor device, wherein a curvature radius of each of the rounded corners of the plurality of openings is 300 micrometers or more in order to provide a reliable semiconductor device protected from abnormal condition wherein the stress applied to the sealing member and the breakage of the sealing member are suppressed (Nakata, ¶0008, ¶0042, ¶0046-¶0047, ¶0053-¶0055).
Regarding Claim 15, Iwamizu in view of Kodama discloses the semiconductor device according to claim 1. Further, Iwamizu discloses that the openings of the resin layer (60) include four openings (e.g., the source pad opening SEP, the drain pad opening DEP, the cathode pad opening K, the anode pad opening A), and 37(PATENT) Atty. Dkt. No.: TAI/3203USthe first part of the resin layer (60) covering the sensor element (TD) is surrounded by one corner of each of the four openings, but does not specifically disclose one rounded corner of each of the four openings. However, Nakata teaches forming an opening in the protective layer (60) (Nakata, Figs.  5-6, ¶0046-¶0048, ¶0050, ¶0053-¶0056) having an outer rounded edge (outward the outer edge B1 of the insulating layer 52) and the inner rounded edge (B2) having rounded corners to suppress the stress applied to the sealing member and the breakage of the sealing member of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama by forming a temperature sensor surrounded by a plurality of corner regions as taught by Nakata, wherein each inner corner region closer to the temperature sensor has a curvature radius to have the semiconductor device, comprising one rounded corner of each of the four openings in order to provide a reliable semiconductor device protected from abnormal condition wherein the stress applied to the sealing member and the breakage of the sealing member are suppressed (Nakata, ¶0008, ¶0042, ¶0046-¶0047, ¶0053-¶0055).
Regarding Claim 16, Iwamizu in view of Kodama and Nakata discloses the semiconductor device according to claim 15. Further, Iwamizu does not specifically disclose that the rounded corner of each of two openings facing the first part has a greater curvature radius than the rounded corner of each of the other openings facing the first part. However, Nakata teaches a semiconductor device (Nakata, Figs. 1, 5, 6, ¶0008, ¶0036-¶0042, ¶0046-¶0047, ¶0053-¶0055) comprising a temperature sensor (40) covered with insulation protective film (60) that is disposed at the center of the substrate to protect the device from abnormal condition.  The protective layer (60) of Nakata has an inner rounded edge (B2) (Nakata, Figs.  5-6, ¶0046-¶0047) on the source electrode (21) to expose the source electrode (21) and an outer rounded edge (outward the outer edge B1 of the insulating layer 52), wherein the inner rounded edge (B2) facing the temperature sensor (40) has a greater curvature radius than the outer rounded edge of the insulation protective film (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama/Nakata by forming a temperature sensor surrounded by a plurality of corner regions as taught by Nakata, wherein each inner corner region facing the temperature sensor has a greater curvature radius than the outer corner region to have the semiconductor device, wherein the rounded corner of each of two openings facing the first part has a greater curvature radius than the rounded corner of each of the other openings facing the first part in order to provide a reliable semiconductor device protected from abnormal condition wherein the stress applied to the sealing member and the breakage of the sealing member are suppressed (Nakata, ¶0008, ¶0042, ¶0046, ¶0047, ¶0053-¶0055).
Regarding Claim 17, Iwamizu in view of Kodama and Nakata discloses the semiconductor device according to claim 15. Further, Iwamizu does not specifically disclose that the rounded corner of one of the openings facing the first part has a greater curvature radius than other rounded corners of said one of the openings not facing the first part.
However, Nakata teaches a semiconductor device (Nakata, Figs. 1, 5, 6, ¶0008, ¶0036-¶0042, ¶0046-¶0047, ¶0053-¶0055) comprising a temperature sensor (40) covered with insulation protective film (60) that is disposed at the center of the substrate to protect the device from abnormal condition.  The protective layer (60) of Nakata has an inner rounded edge (B2) (Nakata, Figs.  5-6, ¶0046-¶0047) on the source electrode (21) to expose the source electrode (21) and an outer rounded edge (outward the outer edge B1 of the insulating layer 52), wherein the inner rounded edge (B2) facing the temperature sensor (40) has a greater curvature radius than the outer rounded edge of the insulation protective film (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Iwamizu/Kodama/Nakata by forming a temperature sensor surrounded by a plurality of corner regions as taught by Nakata, wherein each inner corner region facing the temperature sensor has a greater curvature radius than the outer corner region to have the semiconductor device, wherein the rounded corner of one of the openings facing the first part has a greater curvature radius than other rounded corners of said one of the openings not facing the first part in order to provide a reliable semiconductor device protected from abnormal condition wherein the stress applied to the sealing member and the breakage of the sealing member are suppressed (Nakata, ¶0008, ¶0042, ¶0046, ¶0047, ¶0053-¶0055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891